DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.
 				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: an actuator…to deploy the roller in claim 21. The examiner notes that claim 23 does provide sufficient structure to perform the recited function and thus claim 23 is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-28, 32 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation, "the first housing element" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted claim 24 as disclosing; “the first element of the housing”. However, appropriate correction is respectfully requested. 
Claim 32 recites the limitation, "the axis of rotation" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite an axis of rotation”. However, appropriate correction is respectfully requested. 
Claim 41 recites the limitation, "the first housing element" in Line 15.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted claim 41 as disclosing; “the first element of the housing”. However, appropriate correction is respectfully requested. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22 and 29-40 are rejected under 35 U.S.C. 103 as being unpatentable over Woolman et al. (2016/0256034) in view of Panthofer et al. (2011/0078866). 

In reference to claim 21, Woolman et al. disclose a device (Figure 7) for removing lint, the device comprising: a housing (under a first interpretation is formed from 12 or under a second interpretation is formed from 12 and 207) extending along a longitudinal axis (see figure below) and comprising a first element comprising a handle (under the first interpretation see figure below or under the second interpretation is formed from 207 or under a third interpretation is formed from 200, Figure 7) and a first housing portion (see figure below), a roller (14) for holding a roll (142) of lint-removing material (141, see  housing (10, Figure 1) comprising a handle (at 20) and a first housing portion (12), wherein the housing includes at least one rotatable housing portion (22), which is rotatable with respect to the first housing portion (see Figures 1 and 2) in order to house or deploy the roller respectively (see abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first housing portion, of Woolman et al., with the known technique of providing at least one rotatable housing portion that is rotatable with respect to the first housing portion, as taught by Panthofer et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which prevents the roller from being deployed as needed by the user and thus allowing the user to more easily transport the device while reducing the likelihood that the adhesive carried on the roller might leave an unwanted residue on objects with which the device comes in contact. 

[AltContent: arrow][AltContent: textbox (Longitudinal axis)][AltContent: textbox (First housing portion)][AltContent: ][AltContent: textbox (Housing)][AltContent: textbox (Handle)][AltContent: connector][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    315
    209
    media_image1.png
    Greyscale

In reference to claim 22, the examiner notes that the definition of the term “housing” is defined by www.dictionary.com as being; “anything that covers or protects”. Panthofer et al. disclose two rotatable housing portions (one portion being formed at 22 and another portion being formed at 38, see Figure 1-3). Since, both of the rotatable housing portions cover or protect the lint roller, they meet the definition above and thus the limitations of the claim. In further reference to claim 22, assuming arguendo that two rotatable housing portions are not provided, than it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide two housing portions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

In reference to claim 29, Woolman et al. disclose that at least one of the handle (i.e. handle 207 or handle 200) and the at least one rotatable housing portion is provided 

In reference to claim 30, Panthofer et al. disclose that the friction fit is provided between the first housing portion (12) and the at least one rotatable housing portion (22), and/or wherein two rotatable housing portions (at 22 and 38) are provided the friction fit (i.e. from “pins or dowels”) is provided between the two rotatable housing portions (paragraph 21). Furthermore, the examiner notes that the definition of the term “housing” is defined by www.dictionary.com as being; “anything that covers or protects”. Since, both of the rotatable housing portions cover or protect the lint roller, they meet the definition above and thus the limitations of the claim. 

In reference to claim 31, Woolman et al. disclose that an inner surface of the first housing portion comprises a plurality of projections (at 222) and/or Panthofer et al. disclose that the at least one rotatable housing portion (22 and/or 38) comprises a plurality of projections (pins or dowels, paragraph 21 and see Figure 2 showing an 
[AltContent: textbox (Projections/Ridges)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    673
    288
    media_image2.png
    Greyscale

In reference to claim 32, Woolman et al. disclose that the projections are ridges and has a component (see figure below) that is parallel to an axis of rotation (which is a vertical an axis of rotation (which again is a vertical axis extending along the length one of the pins or dowels, as taught by Panthofer et al., see Figures 2 and 3). 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Component)][AltContent: textbox (Projection and note; another projection is formed within 203b)]
    PNG
    media_image3.png
    484
    124
    media_image3.png
    Greyscale

[AltContent: textbox (Component of projection that extends vertically and thus would be parallel to the vertical axis of rotation of the rotatable housing portion, as taught by Panthofer et al.)][AltContent: connector][AltContent: arrow]
    PNG
    media_image4.png
    860
    442
    media_image4.png
    Greyscale


[AltContent: textbox (Another component of the projection that is non-parallel to the vertical axis of rotation because it ends horizontally)][AltContent: connector][AltContent: arrow]
    PNG
    media_image4.png
    860
    442
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Another component(s) of the projection that is non-parallel to the vertical axis of rotation because it ends horizontally)]
    PNG
    media_image2.png
    673
    288
    media_image2.png
    Greyscale



In reference to claim 35, Woolman et al. disclose that housing has a length and the projections extend along the inner surface over the entire length of the housing (see Figure 2b), or wherein the projections extend along the inner surface over part of the length of the housing (see Figure 7), or wherein the projections extend along the inner surface over multiple parts of the long axis length of the housing (see Figure 2b). 

In reference to claim 36, Woolman et al. disclose further comprising a cap (205, Figure 7).

In reference to claim 37, Woolman et al. disclose that the cap is removably attachable to the roll of lint-removing material by way of a snap fit or friction fit (paragraphs 89 and 91 and Figure 7). 

In reference to claim 38, Woolman et al. disclose that the cap is rotatably connectable (because the cap can be rotated prior to connection with the male connector 204 or because it may be rotated in order to remove it from connection with the male connector 204) to a male connector (at 204) provided at a distal end of the roller (paragraphs 89 and 91). 



In reference to claim 40, Woolman et al. disclose a cap (205) suitable for use with the device (Figure 7). 
Allowable Subject Matter
Claim 23, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-28 and 41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hutchinson (2542774) discloses a lint roller having two rotatable housing portions (11 and 12) that are used to house a roll of lint removing material (30) when not in use (Figure 1) and that rotate in order to deploy the roll of lint removing material (Figure 5). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723